Title: From George Washington to New York Officer Commanding at Dobbs’s Ferry, 10 October 1782
From: Washington, George
To: Officer Commanding at Dobbs’s Ferry, New York


                  Sir
                     
                     Head Quarters Octr 10. 1782
                  
                  You will be pleased to grant a Flag to Mr Prentino Aid de Camp to Genl Viominil to pass with his Servant to the Enemy’s Lines, you will also be so good as to call on Capt. Pray to furnish a convenient Boat for the purpose, and give any other assistance to the bearer that may be in your power.  I have the honor to be Sir Your Most Obedt Servt.
                  
                     P.S.  If Mr Prentino should have occasion to send a Letter before he goes himself, it is wished you would expedite it as much as possible.
                  
                  
               